Citation Nr: 1503192	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-16 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (PMC) in Philadelphia, Pennsylvania.  

In November 2014, the Board remanded the appeal to the PMC for additional development to specifically obtain updated VA treatment records, a March 2004 Aid and Attendance examination report, and a March 2004 psychiatric examination report.  Subsequent to the Board remand, updated VA treatment records were associated with the electronic claims file.  In addition, a March 2011 VA Aid and Attendance examination report and a March 2011 VA psychiatric examination report were associated with the physical claims file.  Both VA examination reports were not previously available for the Board to review, but were reviewed by the PMC prior to the September 2011 rating decision.  Review of VA treatment records indicates the Veteran was provided with a "new" diagnosis of depression for VA purposes in August 2010; therefore a March 2004 psychiatric examination seems unlikely.  Further, the Veteran initiated the claim for special monthly pension in February 2011, and there is no indication that the Veteran would have been previously examined for entitlement to special monthly pension in 2004.  Therefore, the Board finds that the November 2014 Remand that requested the PMC to obtain the March 2004 VA examination reports contained a typographic error, and in fact, the March 2011 VA examination reports were intended.  As these reports have been obtained and associated with the claims file, the Board finds that substantial compliance with the November 2014 Board Remand has been accomplished, and the claim has been properly returned for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to service connection for depression has been raised by the record in the March 2011 VA psychiatric examination report, which indicates that the Veteran experienced symptoms of depression while in service.  The issue of entitlement to service connection for depression has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is not blind, hospitalized, in a nursing home, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to his daily environment.  

2.  The Veteran's non-service-connected disability does not meet the regulatory requirements for housebound benefits and does not substantially confine him to his dwelling or the immediate premises.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based on the need for the regular aid and attendance or housebound status have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The PMC provided notice to the Veteran in March 2011, prior to the initial adjudication of the claim in September 2011.  The claims file does not contain the March 2011 VCAA notice, but does contain a March 2011 Report of Contact, which reflects that PMC personnel contacted the Veteran and confirmed receipt of the notice letter.  In addition, the claims file contains a March 2011 VCAA acknowledgement and a signed VA Form 21-4142, Authorization for Release of Information, both submitted by the Veteran in response to the notice letter provided by the PMC.  The PMC provided subsequent VCAA notice to the Veteran in June 2013, which is contained in the claims file.  While the March 2011 letter is not available for review, the June 2013 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Subsequent to the June 2013 notice, the claim for entitlement to special monthly pension was readjudicated by the PMC in July 2013 and November 2014 supplemental statements of the case.  The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of the claim, and has not raised the issue of inadequate notice.  Therefore, the Board finds any defect that may have existed with the March 2011 notice letter to be harmless, non-prejudicial error.  See Conway, 353 F.3d 1369.  

The Board notes that in the December 2014 Informal Hearing Presentation, the Veteran's representative references a 2014 psychological examination, specifically referring to a notation that the Veteran's daughter assisted the Veteran in the past with his finances, and he would like her assistance again.  The claims file contains updated VA treatment records through November 2014 and does not contain a 2014 VA psychological examination report, or any indication that the Veteran underwent such an examination.  The physical claims file does contain the March 2011 VA psychological examination report that the Board requested in the November 2014 Remand to be associated with the file.  The March 2011 VA psychological examination report contains the same notation regarding the Veteran's daughter highlighted by the Veteran's representative.  The Board has thoroughly reviewed the Veteran's claim file, the same file provided to the Veteran's representative, and have found this notation nowhere else but in the March 2011 VA psychological examination report, the physical copy of which was printed in November 2014 as indicated in the bottom right corner of each page of the report.  Therefore, the Board finds it reasonable to assume that the December 2014 Informal Hearing Presentation contained a typographic error, and no such 2014 VA psychological examination report exists.  No other 2014 psychological examination reports have been provided by either the Veteran nor his representative.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, VA examination reports from March 2011 and June 2013, and statements in support of the appeal submitted by the Veteran.  

As indicated above, the Veteran was afforded VA examinations in March 2011 and June 2013 in connection with his claim of entitlement to special monthly pension.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate with regard to the claim of entitlement to special monthly pension.  The opinions expressed within the VA examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Special Monthly Pension - Laws and Regulations

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).
 
Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated personal functions, but his condition does not have to manifest in an inability to perform all the enumerated personal functions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving non-service-connected pension may alternatively receive the housebound-rate of special monthly pension if he has a single permanent disability rated as 100 percent disabling (but not including those considered as totally disabling based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. §  1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is "permanently housebound" if he or she is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d)(2).  

Special Monthly Pension - Analysis

The Veteran contends that he is entitled to special monthly pension benefits because he has chronic and debilitating depression, which is manifested by feelings of despair, worthlessness, and suicidal ideations.  See November 2011 Statement, June 2012 Substantive Appeal.  The Veteran indicates that because of his depression he is unable to make responsible decisions for himself, which have led to his marriage of over thirty years ending in divorce and his inability to secure employment.  See March 2011 Statement, November 2011 Statement.  In addition, the Veteran reports that he is in need of assistance to wash his clothes and to ensure he is dressed properly.  See June 2012 Substantive Appeal.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran is not in need of the regular aid and attendance of another person.  Evidence weighing against a finding of entitlement to special monthly pension is contained in VA Aid and Attendance examination reports from March 2011 and June 2013, a March 2011 VA psychological examination report, and VA treatment records.  

The March 2011 VA Aid and Attendance examination report indicates the Veteran was not permanently bedridden or hospitalized.  The VA examiner indicated that the Veteran helped to care for his mother, who was recovering from a stroke, and helped his father with household chores.  The VA examiner indicated that the Veteran was not blind, presented without physical disability, and was independent in his ability to perform self-care activities.  The VA examiner further indicated the Veteran was capable of managing his own financial affairs.  

The June 2013 VA Aid and Attendance examination report indicates the Veteran was not permanently bedridden or hospitalized.  The VA examiner indicated that the Veteran actively left the house for exercise, to attend church, socialize with family and friends, and to go to the library.  The VA examiner indicated the Veteran experienced dizziness daily and mild occasional memory loss.  The VA examiner further indicated the Veteran presented without physical disability, and was independent in his ability to perform self-care activities.  The VA examiner noted that the Veteran was not blind, but had a diagnosis of presbyopia, which was corrected with eyeglasses.  The VA examiner also noted that the Veteran's depression caused a decreased motivation to perform many activities of daily living (ADLs), but his ability to perform such activities was sufficient.  

As referenced above, the Veteran was afforded a psychological examination in March 2011 in connection with his claim for non-service-connected pension.  While the March 2011 VA psychological examination report only specifically addressed the Veteran's housebound status, the VA examination report provided additional information regarding the Veteran's need for aid and attendance of another person.  The VA examiner chronicled the course of the Veteran's history of depression, including current symptoms of limited concentration, variable motivation, depressed appetite, feelings of guilt and worthlessness, and low energy.  The VA examiner indicated that the Veteran's variable motivation resulted in some days where he did not want to get out of bed and other days where he would hike for 10 miles.  The VA examiner indicated that the Veteran denied any problems with performing ADLs.  Finally, the VA examiner indicated that while the Veteran expressed receiving assistance from his daughter with his finances in the past, and a desire to have her assistance again, the VA examiner indicated that the Veteran was capable of managing his own financial affairs, including handling money and paying bills.  

While VA treatment records also indicate that the Veteran experiences symptoms associated with depression, they demonstrate that the Veteran is not in the need of regular aid and attendance of another person.  A February 2011 VA treatment record indicates the Veteran was providing as a caretaker for his mother, who was recovering from a stroke.  A May 2011 VA treatment record indicates the Veteran helped his parents with household chores.  VA treatment records from March and June 2012 indicate the Veteran presented with normal grooming and hygiene, and reported appropriate function with respect to performing ADLs.  An April 2014 VA treatment report indicates the Veteran reported memory problems resulting in impaired executive functioning, specifically remembering what he intended to do next, but the VA clinician indicated the Veteran, after a period of forgetfulness, would eventually be able to recall and perform the desired self-care task.  

In contrast, the evidence weighing in favor of entitlement to special monthly pension based on the need of regular aid and attendance of another person is contained in the Veteran's statements.  As indicated above, the Veteran has indicated that he believes he is unable to make responsible decisions for himself due to his chronic depression.  Essentially, the Veteran contends that he is in need of the regular aid and attendance of another person to protect against the hazards or dangers incident to his daily environment.  In addition, the Veteran reports needing assistance to wash his clothes and to ensure he is dressed properly.  

In this case, however, the weight of the evidence consistently demonstrates that the Veteran is able to dress and undress himself, keep himself ordinarily clean and presentable, cook and feed himself, and attend to the warrants of nature.  The evidence of record does not show, nor does the Veteran contend, that he is bedridden or has a prosthetic or orthopedic appliance that requires frequent adjustment.  The evidence of record does not show, nor does the Veteran contend, that he is physically unable to protect himself from the hazards and dangers incident to his daily environment.  The Veteran contends that his symptoms of depression, memory impairment, despair, and worthlessness render him mentally unable to protect himself from the hazards and dangers incident in his daily environment because he is unable to make responsible decisions for himself.  As proof, the Veteran has indicated that his inability to make responsible decisions led to the dissolution of his over thirty-year marriage and his inability to secure gainful employment.    
 
The Board finds, however, that the weight of the evidence does not establish that the Veteran is mentally or physically unable to protect himself from the hazards and dangers incident in his daily environment.  The March 2011 and June 2013 VA examination reports all indicate that the Veteran is mentally competent to manage his own financial affairs, including the prudent handling of disability pension, and paying bills.  The March 2011 VA psychologist indicated that the Veteran's low mood and altered motivation causes the Veteran to voluntarily abstain from performing certain ADLs or functional activities; however, the VA examiner opined that the Veteran is physically capable of performing such activities independently.  In short, while the record consistently reflects the Veteran's depression and associated symptomatology that have resulted in low mood and motivation, the evidence does not demonstrate that the Veteran is so mentally or physically helpless as to be unable to perform self-care activities without the regular aid and attendance of another person.  See 38 C.F.R. § 3.352.  

The Board also finds that the weight of the evidence demonstrates that the Veteran does not meet the criteria for special monthly pension based on housebound status.  In this regard, in July 2011, the PMC granted non-service-connected pension for major depressive disorder, evaluated at 70 percent disabling.  At that time, the PMC indicated that the Veteran was considered permanently and totally disabled (under 38 C.F.R. § 4.17) as the record indicated the Veteran was unable to secure gainful employment as a result of the depression.  No other disabilities have been evaluated for disability compensation or pension purposes.  As mentioned above, 38 C.F.R. 
§ 3.351(d) requires, as a preliminary requirement for special monthly pension, that the Veteran have a disability considered as permanent and total other than those considered as such under 38 C.F.R. § 4.17 on the basis of unemployability.  As the Veteran does not have disability considered as permanent and total, other than major depressive disorder, which was considered as such under 38 C.F.R. § 4.17, the Veteran is not entitled to special monthly pension benefits based on housebound status.  

In addition, the weight of the evidence demonstrates that the Veteran is not considered "permanently housebound" as defined by 38 C.F.R. § 3.351.  As indicated above, a veteran is "permanently housebound" if he is substantially confined to his dwelling and the immediate premises, and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.351(d)(2).  The March 2011 VA Aid and Attendance examination report indicates the Veteran is able to travel outside the house and does so to go to the library or visit with friends and family.  The March 2011 VA psychiatric examination report indicates that the Veteran is not housebound, and will occasionally go hiking for up to 10 miles, depending on his motivation.  The June 2013 VA Aid and Attendance examination report indicates the Veteran is able to travel outside the house and does so to attend church, go to the library, and socialize with family and friends.  

Similarly, VA treatment records indicate that the Veteran is not substantially confined to his dwelling and the immediate premises.  An April 2011 VA treatment record indicates the Veteran regularly meets with friends.  A June 2011 VA treatment record indicates the Veteran was socially dating.  A November 2011 VA treatment record indicates the Veteran planned to spend Christmas with his girlfriend's family.  A December 2011 VA treatment record indicates the Veteran visits his children daily.  A June 2012 VA treatment record indicates the Veteran moved out of his parents' house.  A February 2013 VA treatment record indicates the Veteran attends church.  A May 2013 VA treatment record indicates the Veteran goes for walks outside his house to help relieve stress.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for special monthly pension benefits based on the need for the regular aid and attendance of another person, or housebound status.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to special monthly pension based on the need for regular aid or attendance or housebound status is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


